DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 9 - 11 is/are rejected under 35 U.S.C. 102(a)(1) as being McCollum (US 2013/0264863).
As to claim 1, McCollum teaches a trailer lighting control device (paragraph [0004]...a system which selectively operates certain lights in conjunction with an existing electric brake system on commercial and/or recreational secondary vehicles, hereinafter referred to as trailers) for enabling flashing (paragraph [0040]...flasher 220) of trailer lights (paragraph [0034]... running/marker light 22, so as to generate a flashing effect) when a standard plug of an electrical harness of the trailer is not electrically connected to a vehicle (paragraph [0022]...a connector 32 associated with the tow vehicle 10), the trailer including an on-board battery (paragraph [0046]...trailer battery 414), the plug including an AUX terminal  (paragraph [0031]... straight lines in FIGS. 2A, 2B, 2C, 3A, 3B, 4A, and 4B, and includes conductors, connectors, auxiliary devices such as fuses, circuit breakers, auxiliary relays) which is a standard terminal electrically connected to the on-board battery, the device comprising:
a housing (paragraph [0031]...protective housing);
a standard electrical trailer socket (paragraph [0040]...a terminal or socket associated with the tow vehicle 10, such as the socket 40 (see FIG. 1A)), of a type corresponding to the plug of paragraph [0039]...harness 228) of the trailer, positioned within the housing (paragraph [0028]... contained within a housing (not shown) which itself is mounted to the trailer 12 ; Figure 1 C);
a flasher module (Figure 3B) including a negative terminal (paragraph [0044]...ground connected to flasher 220), a positive terminal (paragraph [0040]... Power flowing from the battery 202 is connected both to the coil 214 and in parallel to normally open contacts 216), and a load terminal module (paragraph [0040]...flasher 220),
the load terminal periodically electrically connected to the positive terminal when voltage is applied to the negative and positive terminals (paragraph [0040]... Momentary connection is made between two conductors 206, 208, which may be arranged to conduct power from the battery 202 to a relay 212. The relay 212 may be a single pole, single throw electromechanical relay similar to the relay 108 of FIG. 2A for example. Power flowing from the battery 202 is connected both to the coil 214 and in parallel to normally open contacts 216. This arrangement provides a latching feature which maintains the safety circuitry connected to the battery 202 after the momentary contact switch has connected power at least momentarily to the safety circuitry after the momentary contact switch 204 is operated. When the normally open contacts 216 close responsively to energization of the coil 214, power is conducted to a second relay 218 and to a flasher 220); and
a wiring circuit including (Figure 3B) (a) an electrical connection between a terminal of the socket mateable with the AUX terminal and the positive terminal of the flasher, and (b) an electrical connection between the load terminal of the flasher and one or more terminals of the socket which are mateable with terminals of the trailer plug that are electrically connected to lights of the trailer (paragraph [0024]... [0024] FIG. 1B shows a large, over the road tow vehicle 400 connected to a trailer 401 using a conventional fifth wheel 402 utilizing a conventional king pin 404. Conventional electrical connections to serve air brakes 416, running lights 418, brake lights 420, and turn signals (not visible in the side view of FIG. 1B) utilize a wiring harness 408 terminating in a multi-conductor connector such as a seven-way male connector 410. The seven-way male connector 410 may plug into a seven-way female socket 412. The wiring harness 408 provides operative power to the electric brakes 416, the running lights 418, and the brake lights 420 from a tow vehicle battery 430. Some of the fore mentioned components are shown to greater scale in FIG. 1C).

As to claim 5, McCollum teaches the device, wherein the socket is one of a standard 6 pin connector or a standard 7 pin connector (paragraph [0024]...a wiring harness 408 terminating in a multi-conductor connector such as a seven-way male connector 410. The seven-way male connector 410 may plug into a seven-way female socket 412).

As to claim 8, McCollum teaches the device, wherein terminals of the socket corresponding to Left Turn and Right Turn (paragraph [0056]...turn signal 24, side marker lights 26, and electric brake 28) are electrically connected together (Examiner’s Note: it is standard in all cars/trucks that both the Left Turn and the Right Turn both flash when the flashing is enabled). 

As to claim 9, McCollum teaches the device, further including a fuse connected to the terminal of the socket mateable with the AUX terminal (paragraph [0031]... straight lines in FIGS. 2A, 2B, 2C, 3A, 3B, 4A, and 4B, and includes conductors, connectors, auxiliary devices such as fuses, circuit breakers, auxiliary relays).

As to claim 10, McCollum teaches the device, further including an indicator light mounted to the housing (paragraph [0031]...Safety circuitry will be understood to encompass the conductors shown as straight lines in FIGS. 2A, 2B, 2C, 3A, 3B, 4A, and 4B, and includes conductors, connectors, auxiliary devices such as fuses, circuit breakers, relays, terminals, protective housings, and other devices such as indicating lights in the number required for operation as described herein) which is electrically connected to the load terminal (paragraph [0040]...flasher 220) of the flasher (Figure 3B)  .

As to claim 11, McCollum teaches the device, further including an indicator light mounted to the housing (paragraph [0031]...Safety circuitry will be understood to encompass the conductors shown as straight lines in FIGS. 2A, 2B, 2C, 3A, 3B, 4A, and 4B, and includes conductors, connectors, auxiliary devices such as fuses, circuit breakers, relays, terminals, protective housings, and other devices such as indicating lights in the number required for operation as described herein) which is electrically connected to the terminal of the socket mateable with the AUX terminal (paragraph [0031]... straight lines in FIGS. 2A, 2B, 2C, 3A, 3B, 4A, and 4B, and includes conductors, connectors, auxiliary devices such as fuses, circuit breakers, auxiliary relays).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCollum (US 2013/0264863) in view of Ruiz (US 2017/0100975).
McCollum fails to explicitly show/teach a magnet affixed to the housing, the 
magnet having sufficient strength to magnetically secure the housing to the trailer.
However, Ruiz teaches a magnet affixed to the housing, the magnet having sufficient strength to magnetically secure the housing to the trailer (paragraph [0018]... A housing made of plastic may be constructed by injection molding such that a magnet or may be embedded within the housing).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for, McCollum’s teaches a magnet affixed to the housing, the magnet having sufficient strength to magnetically secure the housing to the trailer, as in Ruiz, for the purpose of securely attaching the housing to the trailer. 

As to claim 3, McCollum in view of Ruiz discloses the claimed invention except for the magnet is bolted to the housing.
 It would have been an obvious matter of design choice the magnet to be bolted to the housing, since applicant has not disclosed that the magnet being bolted to the housing solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the magnet being embedded within the housing by injection molding. 

paragraph [0016]...lighting of a motor vehicle is regulated by the Federal Motor Vehicle Safety Standard 108 (FMVSS 108) administered by the United States Department of Transportation (DOT)).
It would have been obvious for the socket conforms to at least one of an SAE (Society of Automotive Engineers) specification and a DOT (Department of Transportation) specification and that the flasher conforms to a DOT specification, for the purpose of following regulation guidelines. 




Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCollum (US 2013/0264863) in view of Hastings (US 20076/0171031).
As to claim 1, McCollum teaches a trailer lighting control device comprising a housing (paragraph [0031]...protective housing).
McCollum fails to explicitly show/teach wherein the housing further includes mounting tabs with apertures, the tabs extending from a periphery of the housing.
However, Hastings teaches the housing further includes mounting tabs with apertures, the tabs extending from a periphery of the housing (paragraph [0053]...box (86) is a mounting bracket (88) with holes (90), which allows the box (78) to be quickly mounted to the rear bumper of the trailer or another convenient location through straps or bungee cords going through the holes (90), or U-shaped bolts which fit around the bumper or other piece of the trailer and have butterfly nuts or some other type of quick-release nut such that the lighting device can be removed quickly and easily).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/BRANDON S COLE/           Primary Examiner, Art Unit 2128